DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation “a medical agent”. This limitation is considered to be unclear due to the fact that a medical agent was previously presented in claim 19 from which claim 21 depends. Therefore, it is unclear as to if this is a new medical agent, or the same medical agent. For the purpose of examination, Examiner will interpret this limitation as the same medical agent. 
Claim 22 recites the limitation “a medical agent”. This limitation is considered to be unclear due to the fact that a medical agent was previously presented in claims 19 and 21 from which claim 22 depends. Therefore, it is unclear as to if this is a new medical agent, or the same medical agent. For the purpose of examination, Examiner will interpret this limitation as the same medical agent.
The term “about” in claim 26 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will interpret these limitations which recite about as being the exact numbers, i.e. 80%, and 3-600 seconds.
Claim 23 is rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touati et al. (US 2013/0284186 A1) (hereinafter Touati) in view of Howard et al. (US 2002/0150720 A1) (hereinafter Howard).
In regards to claim 19, Touati discloses A surgical incision drape (1; see [0083]; see figure 1a), comprising, comprising: 
a substantially flat, flexible areal substrate (3, 4a; see [0088]; see figure 2) having an upper side and an opposing tissue-facing side (see figure 3), a longitudinal axis (axis as defined by A-A; see figure 2) and a pressure sensitive adhesive disposed on the tissue-facing side (see [0086]); and
a plurality of hollow microtubular compartments (7a; see [0103]; see figures 2 and 4 that it can be seen in figure 4 that there are two hollow microtubular compartments on a left and right side) for receiving a medical agent (see [0103]), wherein the plurality of hollow microtubular compartments (7a) are positioned across the longitudinal axis (A-A) so that each of the plurality of hollow microtubular compartments (7a) cross the longitudinal axis (A-A) and is embedded into or positioned on the substrate (3); 
a peripheral channel (as indicated by A in annotated figure 2 below) spaced apart from the longitudinal axis (A-A; see figure 2 that indicated tubing or channel A, is spaced apart from A-A), wherein the plurality of hollow microtubular compartments (7a) initially contain no medicinal agent (see [0103] in reference to enabling distribution, on demand of the medical agent, this is considered to mean that the microtubular compartments may not contain medical agent if not required at beginning of the procedure, and provided into the microtubular compartments after an incision is made or when required) and are fluidly connected to the peripheral channel (A; see figure 2 that A and 7a are fluidly connected to one another); and 
a port (as indicated by B in annotated figure 2 below; see [0104] in reference to a connector being provided between the syringe and microtubules, this connection is considered a port) disposed on a periphery of the surgical incision drape (1; see figure 2 that indicated portion B is near the edge of 1 and therefore considered to be on a periphery), wherein the peripheral channel (A) is fluidly coupled to and terminates at the port (B; see figure 2 that indicated portion A does not extend past B, and thus is considered to terminate at B; see [0103] in reference to 7b providing medical agents to 7a, thus, the connection is considered fluid).

    PNG
    media_image1.png
    290
    441
    media_image1.png
    Greyscale

Howard does not disclose wherein the plurality of hollow microtubular compartments are arranged side by side. 
However, Howard teaches an analogous system for providing medicament to a wound site (50; see [0034]; see figure 1a) comprising an analogous plurality of hollow microtubular compartments (562; see [0034]; see figure 1a), a peripheral channel (564; see [0042]; see figure 1a), and an analogous port (568; see [0043]; see figure 1a); wherein the plurality of microtubular compartments (562) are arranged side by side (see figure 1a that 562 are arranged side by side) for the purpose of providing a uniform distribution of fluid across the area of the system in contact with of near the wound (see [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number and position of the plurality of microtubular compartments as disclosed by Touati and to have included additional microtubular compartments that are positioned side by side as taught by Howard in order to have provided an improved surgical incision drape that would add the benefit of providing a uniform distribution of fluid across the area of the system in contact with of near the wound (see [0035]) further the inclusion of additional microtubular compartments would add the additional benefits of increasing the area to which the medical agent may be applied, increase the amount of medical agent that may be applied to the wound, and shortening the amount of time in which a greater volume of medical agent may be applied.
In regards to claim 20, Touati as now modified by Howard discloses the invention as discussed above.
Touati further discloses wherein the peripheral channel (A) extends parallel to the longitudinal axis (A-A; see figure 2 that the initial portion of A which extends from 7b to 7a, extends parallel to A-A, as well as the portion of A which extends from 7b to the unseen 7a (as seen in figure 4) also extends parallel to A-A).
In regards to claim 21, Touati as now modified by Howard discloses the invention as discussed above.
Touati further discloses wherein the port (B) is configured to be connected to a pressurized source (7b; see [0103]; see figure 2; see [0104] in reference to 7b being a syringe or a volumetric pump) of a medical agent (see [0103]).
In regards to claim 22, Touati as now modified by Howard discloses the invention as discussed above.
Touati further discloses wherein the pressurized source (7b) of a medical agent is a pump (see [0104]).
In regards to claim 23, Touati as now modified by Howard discloses the invention as discussed above.
Touati further discloses wherein the pump (7b) is one of a syringe, a hydrostatic pump, a low volumetric flow peristaltic pump, a piston pump, or an elastic pump (see [0104] in reference to 7b being a syringe or a volumetric pump).
In regards to claim 24, Touati as now modified by Howard discloses the invention as discussed above.
Touati further discloses wherein the plurality of hollow microtubular compartments (7a) are frangible, severable, easily cuttable, or combinations thereof (see [0104] in reference to 7a being porous and thus is capable of being broken easily and thus is frangible, or capable of being cut easily via the pores).
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touati et al. (US 2013/0284186 A1) (hereinafter Touati) in view of Howard et al. (US 2002/0150720 A1) (hereinafter Howard) as applied to claims 19-24 above and further in view of Powley et al. (US 2014/0373851 A1) (hereinafter Powley).
In regards to claim 25, Touati discloses a method of using the surgical incision drape of claim 19, (see discussion above for teaching of the surgical incision drape as disclosed by Touati as now modified by Howard) comprising the steps of: 
positioning the drape (1) on a tissue with the tissue-facing side facing towards the tissue and in contact with the tissue (see figure 4); 
orienting the longitudinal axis (axis indicated by A-A; see annotated figure 1b that the axis indicated by A-A is oriented along a dimension (in the instant case the width) of the expected incision line) generally along an expected incision line (1 being a drape is capable of being positioned as needed or required and therefore A-A may be aligned with the expected surgical incision location); 
adhering the drape (1) to the tissue via the pressure sensitive adhesive (see [0010 and 0086]); 
supplying the medical agent (see [0103]) to the plurality of hollow microtubular compartments (7a) through the port (B);
performing a surgical incision of the tissue through the drape (surgical incision is performed in the location of 2, which is within 1, thus a surgical incision is performed “through” the drape).

    PNG
    media_image2.png
    647
    883
    media_image2.png
    Greyscale

Touati as now modified by Howard does not disclose in the process cutting or severing at least one of the microtubular compartments thus opening at least one of the microtubular compartments; and 
allowing the agent to leach or ooze from the at least one microtubular compartment onto edges of a tissue wound formed by said incision.
However, Powley teaches a method of using an analogous surgical drape (10; see [0049]; see figure 1) comprising an analogous compartment (104; see [0051]; see figure 2a) for delivery of a therapeutic material (124; see [0051]; see figure 2a), the method comprising the process cutting or severing at least one of the compartments (104) thus opening at least one of the compartments (see [0054]; see figure 2c); and 
allowing the agent (124) to leach or ooze from the at least one compartment onto edges of a tissue wound formed by said incision (see [0054]; see figure 2c) for the purpose of allowing the therapeutic material to be in contact with the wound site as the surgeon cuts into the patient, thereby allowing the immediate disinfection of the wound site (see 0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of drug delivery as taught by Touati by cutting of severing the microtubular compartment allowing the agent to leach or ooze from the at least one compartment onto edges of a tissue wound formed by said incision as taught by Powley in order to have provided an improved method of drug delivery that would add the benefit of allowing the therapeutic material to be in contact with the wound site as the surgeon cuts into the patient, thereby allowing the immediate disinfection of the wound site (see 0054]).
In regards to claim 26, Touati as now modified by Howard and Powley discloses the invention as discussed above.
Touati as modified by Howard and Powley further discloses wherein leaching or oozing of up to about 80% of the agent from at the least one microtubular compartment is configured for release within about 3 to about 600 seconds (see Powley [0049] in reference to allowing the antiseptic to kill bacteria in the incision for a period of time (e.g. at least 15 seconds, preferably at least 30 seconds, and most preferably at least 45 seconds; this is considered to mean that at least 80% of the agent oozes out within a time from about 15-45 seconds in order to perform the intended function).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            
/MICHELLE J LEE/            Primary Examiner, Art Unit 3786